682 S.E.2d 207 (2009)
Travis T. BUMPERS and Troy Elliott, on behalf of themselves and all others similarly situated, Plaintiffs
v.
COMMUNITY BANK OF NORTHERN VIRGINIA.
No. 269PA09.
Supreme Court of North Carolina.
August 27, 2009.
J. Jerome Hartzell, Raleigh, Mallam J. Maynard, for Bumpers.
Darryl J. May, Philadelphia, PA, Matthew W. Sawchak, Rebecca M. Rich, Raleigh, F. Douglas Ross, Fairfax, VA, for Community Bank.
Prior report: ___ N.C.App. ___, 675 S.E.2d 697.

AMENDED ORDER
Upon consideration of the petition filed on the 6th day of July 2009 by Plaintiff (Bumpers) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 27th day of August 2009."
Plaintiff (Bumpers) shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Upon consideration of the petition filed by Plaintiff (Bumpers) on the 6th day of July 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 27th day of August 2009."